DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 12/21/2021 has been entered and fully considered. Claims 21, 24-27, 29-31 and 38-53 are pending, of which claims 21, 24-27 and 29-31 are currently amended and claims 38-53 are new. Claims 1-20, 22, 23, 28 and 32-37 are cancelled. No new matter has been added.
In view of the amendment, the previous rejection under 35 USC 103 is withdrawn, however the pending claims are now rejected on new grounds under 35 USC 103. This action is final.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21, 24-27, 29-31 and 38-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5238760 (Takahashi) in view of US 2003/0049537 A1 (Wadley) and further in view of US 5567544 (Lyman), US 2003/0003348 A1 (Hanket) and US 2009/0136809 A1 (Wang). 
Regarding claims 21, 24, 39-43 and 51-53, Takahashi teaches producing a carbon molded article for a negative electrode of a lithium secondary battery (method of forming an electrode for a battery) by molding a mixture of carbon powder and a carbonaceous binder (first precursor) into a predetermined shape before or during pyrolyzing the molding to produce the carbon molded article (convert the first precursor into carbon). The molding may include processing the mixture (first precursor) into a sheet (providing a sheet, wherein the sheet comprises first precursor) prior to obtaining the predetermined shape. [3:3-23,40-46]. 
Takahashi does not teach that the predetermined shape to be pyrolyzed includes a plurality of pores formed between neighboring sheets, and that the battery is formed by coating a pore of the plurality of pores with a separator and inserting a second electrode of the battery cell into the pore such that the separator isolates the first electrode from the second electrode. Wadley however teaches forming an electrode as a multifunctional structure having a shape to receive a plurality of interstitial electrodes therein (in pores) and a separator portion disposed between the structural electrode and the interstitial electrodes to serve as an electrical insulator between the structural electrode and interstitial electrodes [0033], because it provides a battery system designed to meet the needs of compact equipment and provides structural integrity and versatility and aesthetic versatility while maximizing power output and minimizing overall weight [0078]-[0080]. The electrode may for example be formed as a truss structure including multiple channels 221 (pores) formed between neighboring sheets, wherein each channel comprises a structural first electrode layer 214, a separator layer 262 formed or positioned thereon, and a structural second electrode layer 215 formed or positioned on the separator layer 262 [0066]. See Figs. 6A, 6B. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to shape the first precursor-comprising mixture to be pyrolyzed of Takahashi into a structure such that a plurality of pores is formed between neighboring sheets, and to coat a pore of the plurality of pores with a separator and insert a second electrode of the battery cell into the pore such that the separator isolates the first electrode from the second electrode, as in Wadley, because it could provide a battery system designed to meet the needs of compact equipment and provide structural integrity and versatility and aesthetic versatility while maximizing power output and minimizing overall weight.

    PNG
    media_image1.png
    143
    351
    media_image1.png
    Greyscale

The combination of Takahashi and Wadley does not specify a method of forming the shape having the plurality of pores between neighboring sheets, in particular, does not teach providing a stack of sheets, including attachment substance between neighboring sheets of the stack of sheets, and pulling apart neighboring sheets in areas not attached by the attachment substance. Lyman however teaches that a honeycomb structure having a plurality of voids 45 (a plurality of pores formed between neighboring sheets) can be formed by adhering a plurality of sheets together into a super-stack (providing a stack of sheets) by adhesive 43 (attachment substance between neighboring sheets of the stack of sheets), and pulling apart the super-stack into the honeycomb structure by pulling in opposite direction on the top and bottom (pulling apart neighboring sheets in areas not attached by the attachment substance such that a plurality of pores is formed between the neighboring sheets). [6:6-29; 8:25-58]. See Figs. 3, 4. This method provides a honeycomb structure that is inherently light-weight yet structurally strong and stiff, so it can be used as a structural component, thus providing a great savings in mass [15:28-63]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the method of Lyman, including providing a stack of sheets, including attachment substance between neighboring sheets of the stack of sheets, and pulling apart neighboring sheets of the stack of sheets in areas not attached by the attachment substance, to form the first precursor-comprising mixture into the shape having the plurality of pores formed between neighboring sheets before or during pyrolysis, as taught by the combination of Takahashi and Wadley, because it is known as an effective method of forming a light-weight yet structurally strong and stiff, pore-comprising electrode structure, suitable to be used as a structural component.

    PNG
    media_image2.png
    324
    445
    media_image2.png
    Greyscale

The combination of Takahashi, Wadley and Lyman does not specifically teach using a second precursor for the attachment substance between the neighboring sheets. Hanket however teaches using either a second liquid pyrolysis precursor solution or an adhesive gel to bond electrodes made by pyrolyzing a first pyrolysis precursor solution [abstract], [0018], [0023]. Therefore it would have been obvious to one of ordinary skill in the art to use a liquid second precursor, as in Hanket, instead of the adhesive of Lyman, as the attachment substance for bonding the neighboring first precursor-comprising sheets of the combination before pyrolyzing the stack of sheets to convert the first precursor and the second precursor into carbon, because it is known as a suitable equivalent for bonding pyrolyzed carbon electrodes.
The combination of Takahashi, Wadley and Lyman does not teach that the first precursor comprises silicon and one or more of a polyimide, a phenolic resin, or an epoxy resin. Wang however teaches using polyimide precursors preferably incorporating silicon in a process for forming porous carbon foam composites for battery electrodes, because the carbon phase derived from the polyimide precursors after pyrolysis possesses high surface area and high density [0008], [0014], [0039]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use a first precursor comprising silicon and polyimide, as in Wang, in the method of the combination, with the reasonable expectation of producing a carbon phase with high surface area and high density.
Regarding claims 25 and 44, Takahashi further discloses using a metal mold to mold the mixture into a predetermined shape and predetermined dimensions prior to pyrolysing [3:40-46], wherein the battery may be formed in any shape [7:27-34]. Takahashi does not specifically disclose placing pins between the neighboring sheets to retain the plurality of pores formed between the neighboring sheets, however, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the shape of the mold according to the desired shape of the electrode, and a mold including pins between neighboring sheets would have been obvious in order to achieve the sheets shaped with pores therebetween as taught by Wadley and Lyman. The shape of the mold is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claims 26, 27, 38, 45, 46 and 48, Lyman further teaches that providing the stack of sheets  comprises applying substantially parallel first lines (corresponding to and adjacent to the position of the larger areas of solid material 41) of the attachment substance (adhesive 43) to a first surface of a first sheet 20 of the stack of sheets, stacking a second (oppositely-adjacent) sheet 20 of the stack of sheets on the first sheet 20 such that the first lines of the attachment substance 43 directly attach the first sheet 20 to the second sheet 20, applying second lines of the attachment substance 43 on a second surface of the second sheet 20 such that the second lines are laterally offset from the first lines and substantially parallel to the first lines, and stacking a third sheet 20 of the stack of sheet on the second sheet 20 such that the second lines of the attachment substance 43 directly attach the third sheet 20 to the second sheet 20 [8:25-42]. See Figs. 1, 3, 4.
Regarding claims 29 and 47, although Lyman does not specifically teach that the first lines have a thickness that is about one-third of a distance between adjacent first lines of the attachment substance, Lyman does further teach that the length of the battery cell 46 is determined by the length of the elongated electrode stacks 20 (sheets) and the number and width of the adhesive bonds 43 (thickness of the lines of the attachment substance) [6:18-20]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to optimize the thickness of the lines of the attachment substance in order to achieve a desired battery cell length. See MPEP 2144.05 II. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Note also that in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IV. A.
Regarding claims 30 and 49, Wadley (see Fig. 6A) and Lyman (see Fig. 4) both further teach that the plurality of pores (channels 221, voids 45) are substantially regularly spaced.
Regarding claims 31 and 50, although Lyman does not specifically disclose that the electrode comprises a volume and the plurality of pores comprise at least 50 percent of the volume, Lyman does further teach that the volume of the voids 45 (pores) is a trade-off between the desired strength and stiffness of the battery panel and the total weight thereof [9:10-13], and since the honeycomb structure includes large void volume, the heat generated per unit volume is substantially less [11:21-27]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to optimize the volume of the pores in order to achieve a desired battery cell strength, stiffness, weight and heat generation. See MPEP 2144.05 II. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Note also that in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IV. A.

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 21, 24, 25, 27 and 29-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Hanket is now being cited to teach a second pyrolysis precursor as the attachment substance instead of the adhesive of Lyman.
With respect to claim 26, in response to applicant's arguments that in Lyman the adhesive attaches two different electrodes together instead of sheets of the same electrode, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Lyman is merely being relied on to teach the method of forming a honeycomb structure from a stack of sheets, not for the particular composition of those sheets. Rather, the feature of both adjacent sheets being part of the same electrode is taught by Wadley, as shown in Fig. 6A. In response to applicant's argument against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727